Citation Nr: 0833543	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a congenital ocular 
disorder with ocular nystagmus and intermittent oscillopsia, 
claimed as bilateral eyes (bilateral eye disability).

2.  Entitlement to a rating in excess of 10 percent for right 
knee osteoarthropathy and patellar chondromalacia (right knee 
disability).


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which did not reopen the veteran's claim of 
entitlement to service connection for a bilateral eye 
disability, and increased the veteran's evaluation for his 
right knee disability from noncompensable to 10 percent, 
effective July 8, 2005.   

Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for a bilateral eye 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
congenital ocular disorder with ocular nystagmus and 
intermittent oscillopsia in a May 1967 rating decision.  The 
appellant received timely notice of the determination but did 
not appeal, and that decision is now final.

2.  There has been no evidence received since the May 1967 
rating decision that relates to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for a bilateral eye disability. 

3.  The veteran's right knee disability is not manifested by 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion, symptomatic removal of semilunar cartilage, 
genu recurvatum, a compensable degree of limitation of 
motion, or impairment of the tibia and fibula.  Likewise, the 
veteran's right knee disability does not involve 2 or more 
major joints or 2 or more minor joint groups.





CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
May 1967 rating decision, and the claim for entitlement to 
service connection for a congenital ocular disorder with 
ocular nystagmus and intermittent oscillopsia, claimed as 
bilateral eyes, is not reopened.  38 U.S.C.A. § 5108 (West 
2002 and Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).

2.  The criteria for an initial rating in excess of 10 
percent for right knee osteoarthropathy and patellar 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC) 5003, 5019, 5256, 5257, 5258, 
5260, 5261, 5262, and 5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in August 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim to re-open the claim for service connection is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The notification also was in compliance with Kent v. 
Nicholson, 20 Vet, App. 1 (2006).  Specifically, the August 
2005 letter informed the veteran of the basis of the last 
final denial in May 1967 for the claim of service connection 
for ocular nystagmus and intermittent oscillopsia (that the 
disability was considered a congenital or developmental 
abnormality not subject to service connection), and described 
the meaning of "new" and "material" evidence in order to 
reopen the claim.   

Although the letter discussed above did not specifically list 
the criteria for receiving a higher rating for a right knee 
disability, pursuant to Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008), the veteran has demonstrated 
actual knowledge of the evidence necessary to substantiate an 
increased rating claim for the right knee disability by his 
statements to VA examiners.  Specifically, during the 
November 2007 and August 2005 VA examinations the veteran 
discussed the nature, severity, and duration of the symptoms 
of his right knee disability, and the impact of his 
disability on his employment.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Furthermore, an September 2007 statement of the case (SOC) 
listed the specific criteria for a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, and 5256-
5261 (2007), which are the criteria under which the veteran's 
right knee disability is currently rated.  The claim was 
subsequently readjudicated in a January 2008 supplemental 
statement of the case (SSOC), following the provision of 
notice.  The veteran's actual knowledge and the September 
2007 SOC, collectively, have given him notice pursuant to 
Vazquez-Flores v. Peake.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations and opinions as to the severity of his 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence Claim

The RO originally denied entitlement to service connection 
for a congenital ocular disorder with ocular nystagmus and 
intermittent oscillopsia in a May 1967 rating decision on the 
basis that the veteran's claimed eye disability was a 
constitutional or developmental abnormality that is not a 
compensable disability under the law.  To appeal this 
decision the veteran was required to file a Notice of 
Disagreement that communicates both a disagreement with the 
RO's decision and a desire for appellate review within one 
year.  The veteran failed to do this.  Therefore, the May 
1967 rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103 (2007). 

The veteran filed a claim to reopen his claim for service 
connection for a bilateral eye disability in July 2005.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a) (2007). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the May 1967 rating 
decision includes the veteran's service medical records 
(SMRs), including hospital records from Walter Reed Medical 
Center dated in October and November 1966, and his Medical 
Board Proceedings report dated in March 1967.  The latter 
notes that the veteran was medically unfit due to the 
following medical conditions and/or physical defects: 
congenital ocular disorder, probably heredofamilial, with 
small discs, poorly differentiated maculae, and visual acuity 
of 20/70-2, OU (best correctible), ocular nystagmus and 
intermittent oscillopsia, secondary to the above-mentioned 
diagnosis, migraine syndrome, not disqualifying, and loose 
body, right knee, etiology undetermined.  

Despite receiving notice concerning the evidence necessary to 
re-open his service connection claim in August 2005 for an 
eye disability, the veteran has not submitted any evidence, 
medical or lay, pertaining to his claimed bilateral eye 
disability.  

Given the absence of any new and material evidence since the 
May 1967 determination, the claim to entitlement to service 
connection for a bilateral eye disability cannot be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

III.  Increased Rating Claim

The RO originally granted service connection for loose body, 
right knee, in May 1967, assigning a 0 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, with an 
effective date of March 11, 1967.  In the December 2005 
rating decision on appeal the RO increased the disability 
rating to 10 percent under 38 C.F.R. § 4.71a, DC 5010-5260, 
effective July 8, 2005.  The veteran contends that he is 
entitled to a rating in excess of 10 percent for his right 
knee disability. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2007); 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis (hypertrophic or osteoarthritis), 
if established by X-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  See 38 
C.F.R. § 4.71a, DCs 5003, 5019 (2007).  The diagnostic codes 
pertaining to the knee are contained in 38 C.F.R. § 4.71a, 
DCs 5256-5263.

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the veteran's right 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2007).  However, lateral instability and degenerative 
arthritis of the knee may be rated separately under DCs 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. 
App. at 261 (1994) [separate disabilities arising from a 
single disease entity are to be rated separately]; but see 38 
C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  The Board has also 
considered whether separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004).

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The veteran currently receives a 10 percent rating 
under Diagnostic Code 5010 and, as discussed below, there is 
no evidence of record indicating that the veteran's right 
knee disability warrants a compensable rating under the 
ratings for limitation of motion of the leg.  See C.F.R. § 
4.71a, DCs 5003, 5010, 5260, and 5261.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  The veteran's disability involves only his 
right knee, and not two or more major or minor joints, and 
therefore he is not entitled to a 20 percent evaluation under 
DC 5003. 

A VA examination was conducted in August 2005.  The examiner 
noted that the veteran reported constant stiffness and pain 
in his right knee.  He noted that his knee condition does not 
cause incapacitation, that it does cause impairment in 
climbing and walking, and that it does not result in any time 
lost from work.  Examination of the right knee revealed an 
abnormal general appearance on the right side with findings 
of moderate genu valgus.  Examination of the right knee also 
revealed crepitus.  Range of motion (ROM) testing of the 
right knee indicated that normal ROM is flexion to 140 
degrees and extension to 0 degrees.  The veteran had 120 
degrees of flexion and 0 degrees of extension.  It was noted 
that pain occurred at 120 degrees.  The right knee has joint 
function that is additionally limited by pain after 
repetitive use and pain has the major functional impact.  
Joint function is not additionally limited after repetitive 
use by fatigue, weakness, lack of endurance, or 
incoordination.  The examiner was unable to make a 
determination without resorting to speculation on whether 
pain additionally limits joint function.  A diagnosis of 
osteoarthropathy and patellar chondromalcia was given.  The 
examiner noted that the effect of the condition on the 
veteran's occupation and daily activity is minimal.  An 
August 2005 imaging report of the veteran's right knee 
included with the VAX notes that the veteran's right knee has 
no joint effusion, fracture, subluxation, or 
osteochondrititis.  

A private medical treatment record dated in April 2006 notes 
that the veteran reported that he injured his "left" knee 
while in service.  The veteran walked with significant 
difficulty and severe balance difficulty.  The left and right 
knees had severe degenerative osteoarthritic changes and pain 
with manipulation.  Severe cracking in both patellar-femoral 
joints was noted.  The physician also noted that surgery on 
the veteran's right knee should be re-considered to postpone 
as much as possible a joint replacement for the knees.

A second VA examination was conducted in November 2007.  The 
veteran's claim folder was reviewed by the examiner.  It was 
noted that the veteran is a retired policeman and deputy 
sheriff.  The veteran reported that the pain in his right 
knee is sharp, distal to femur, and radiating to the lower 
back.  He notices the pain with standing or prolonged 
walking, the pain decreases with rest and increases with use, 
and is 8/10 constant.  The veteran stated that he tolerates 
the pain, does not use a cane or braces, and that his knee 
does not lock or give way.  Examination of the knee showed no 
edema, muscle loss, or discoloration.  Active range of motion 
of the right knee was 0 to 90 degrees without pain.  Active 
range of motion was not decreased secondary to pain, fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive use.  The knee was stable to varus and valgus 
stress at neutral and at 35 degrees of flexion.  A diagnosis 
of osteoarthritis of the right knee, stable with degenerative 
changes noted on x-ray, was given.  

Under DC 5256, ankylosis of the knee manifesting in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, warrants a 30 percent rating.  
Under DC 5258, semilunar cartilage, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  Under DC 5259, symptomatic 
removal of semilunar cartilage warrants a 10 percent rating.  
Under DC 5262 impairment of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent rating.  Under 
DC 5263 genu recurvatum warrants a 10 percent rating.  38 
C.F.R. § 4.71a.  Respectively, the veteran has never been 
diagnosed with ankylosis of the right knee, dislocated 
semilunar cartilage, removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5258, 5262, and 5263 are not for 
application.  

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
The words "severe," "moderate," and "slight" are not defined 
in the VA Schedule for Rating Disabilities.  The August 2005 
VA examination imaging report noted that the veteran's right 
knee had no subluxation.  The November 2007 VA examination 
noted that the veteran's right knee was stable to varus and 
valgus stress at neutral and at 35 degrees of flexion.  
Therefore, there is no medical evidence to support a rating 
under DC 5257.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  
Under DC 5261 when the leg has extension limited to 10 
degrees, a 10 percent rating is warranted, and extension 
limited to 15 degrees warrants a 20 percent rating.  Id.  The 
clinical findings at the August 2005 VA examination show the 
veteran's flexion of the right knee was 0 to 120 degrees 
considering pain and extension to 0 degrees.  The November 
2007 VA examination shows flexion limited to 0 to 90 degrees 
without pain, and that the range of motion was not further 
decreased secondary to pain, fatigue, weakness, lack of 
endurance, or incoordination with repetitive use.  38 C.F.R. 
§ 4.71, Plate II (2004), reflects that normal flexion and 
extension of a knee is from zero degrees of extension to 140 
degrees of flexion.  The numerous VA examination and 
treatment reports of record clearly indicate that the 
veteran's right leg does not have flexion limited to 45 
degrees or extension limited to 10 degrees, and hence his 
right knee disability does not warrant a compensable rating 
under DC 5260 or DC 5261. 

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected right knee 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  
In numerous documents of record, the veteran contends that 
the severity of his right knee disability merits a higher 
rating.  The veteran is competent to report the symptoms that 
he has experienced, but he is not competent to offer an 
opinion as to matters requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
the criteria for a disability rating higher than 10 percent 
have not been met.  Gilbert v. Derwinski, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5003, 5010, 5256-
5263.

At no time since the effective date of his current 10 percent 
rating, July 8, 2005, has the veteran's disability met or 
nearly approximated the criteria for a rating in excess of 10 
percent.  Accordingly, staged ratings are not for 
application.  See Hart v. Mansfield, No. 05-2424, slip op. at 
4 and 5.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected right knee disability.  

The preponderance of the evidence is against a rating in 
excess of 10 percent; there is no doubt to be resolved; and a 
higher rating is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The petition to reopen the claim for service connection for a 
congenital ocular disorder with ocular nystagmus and 
intermittent oscillopsia, claimed as bilateral eyes, is 
denied.

Entitlement to a rating in excess of 10 percent for right 
knee osteoarthropathy and patellar chondromalacia is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


